         Case 1:20-cr-00024-DLC Document 59 Filed 02/17/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,                         CR 20–24–BLG–DLC

                      Plaintiff,

 vs.                                                      ORDER

 NICHOLAS JAMES IMHOFF,

                      Defendant.

       The Court is currently scheduled to sentence Defendant Nicholas James

Imhoff at 9:00 A.M. on March 16, 2021 in the James F. Battin Federal Courthouse

in Billings, Montana. (Doc. 55.) Due to the risk of COVID-19 transmission, and

upon the Court’s own motion,

       IT IS ORDERED that this sentencing hearing (Doc. 55) is VACATED and

RESET to commence via video from the Crossroads Correctional Center at 9:00

A.M. on March 16, 2021.

       IT IS FURTHER ORDERED that if Mr. Imhoff objects to this hearing being

held via video, he must notify the Court of his objection on or before March 5,

2021 to allow sufficient time for the United States Marshals Service to arrange for

transport.

       The Clerk shall notify counsel and the United States Marshals Service of this

Order.

                                         1
 Case 1:20-cr-00024-DLC Document 59 Filed 02/17/21 Page 2 of 2



DATED this 17th day of February, 2021.




                               2
